DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                         
This office is in response to RCE filed 6/22/2022.  Claims 1-20 remain pending with claims 1, 11 and 19 have been amended.                              

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.                     
In the remarks, Applicant one main argument.                   
Applicant submits that neither the Travers disclosure of “browsing the Web” nor “merging virtual information with the real world” serves to specify a task that, when performed, will satisfy a need of the user.  Nothing about “browsing the web” as set forth in Traverse suggests that a task is specified that, when performed, will satisfy a need of a user.                        
This argument is not persuasive.  Travers clearly discloses that built with the basic functionality of a wireless “hands free”, the smart glasses 10 not only allow user 36 to answer the smartphone 40, but also to browse the web (see sections [0035], [0038]).  The “hands-free” functionality serves to specify a task, that when performed, will satisfy a need of a user.  Furthermore, if  Applicant does not agree that “browsing the web” and “merging virtual information with the real world” constituting formulation of a task requirement, then what is Applicant’s definition of “formulation of a task requirement”?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Travers et al (US 2015/0340010), hereafter as Travers, in view of Tamayo et al (USPN 10,432,892), and hereafter as Tamayo.          
RE claims 1, 11 and 19, Travers discloses the invention substantially as claimed.                        
Travers discloses that a headset display system and a method of using it (see figures 1/2/15 and sections [0026], [0027], [0028], [0088], [0089]; i.e., smart glasses 10 pairing smart phone 40), comprising: a head mounted display comprising a microdisplay and one or more sensing components (see figures 1/2/4 and sections [0027], [0028], [0029], [0030], [0031], [0033]; i.e., color display 44 of the display engine 24 is the microdisplay and the display engine 24 capable of high contrast and brightness suitable for both indoor and outdoor use, as well as that the smart glasses 10 can incorporate sensor technology to provide an interactive environment that can merge virtual information with the real world, for example, integrated camera 26 and head tracker 60); a remote host device configured to communicate with the head mounted display (see figure 2 and sections [0028], [0029]; i.e., the smart phone 40 is the remote host device configured to communicate with the smart glasses 10), the remote host device comprising: a processor (see section [0028]; i.e., the processor within the smart phone 40); and pairing the head-mounted display to the remote host device (see sections [0028], [0029], [0035], [0036], [0045], [0089]; i.e., pairing the smart glasses 10 with the smart phone 40), computer code instructions causing the headset display system to: formulate a task requirement, the task requirement being based on information associated with a need of a user of the headset display system, the need being related to reducing actions, associated with the headset display system, that are performed by the user; search for and identify one or more wireless resources currently available to the remote host device; determine which of the identified one or more wireless resources are suitable for satisfying the task requirement; and utilize the determined one or more wireless resources to accomplish a task corresponding to the task requirement (see figures 2/15/16/17/18A-18E and sections [0035], [0036], [0038]-[0043]; i.e., the smart glasses 10 are preferably enabled with “out of the box” capabilities to perform advanced hands-free functions, the smart glasses 10 not only allow user 36 to answer the smartphone 40, but also to browse the web; wearer/user 36 can browse the web, video recording special events and searching/adding thousands of application from gaming to work on smart phone 40 through using the smart glasses 10, when all the associated condition for making hardware and software to work have been satisfied; the hands-free functionality meets the user’s need being related to reducing actions), wherein the computer code instructions generated by: using a software development kit (SDK) facility associated with an operating system employed by the remote host device; arranging the SDK to corporate with an SDK plugin, the SDK plugin configured to facilitate access to at least one resource suitable for satisfying a task requirement associated with a need of a user (see sections [0035], [0036]; i.e., Android ICS OS, software app development for the smartphone 40 is comparable to writing for any standard Android device).                                                     
However, Travers does not specifically disclose that a memory with computer code instructions stored thereon, the memory operatively coupled to the processor such that, when executed by the processor, the computer code instructions cause the headset display system to:  formulate a task requirement based on information associated with a user of the headset display system; search for and identify one or more wireless resources currently available to the remote host device; determine which of the identified one or more wireless resources are suitable for satisfying the task requirement; and utilize the determined one or more wireless resources to accomplish a task corresponding to the task requirement.                            
Tamayo teaches that a network-based operating environment 100 including a mobile phone 110A and some wearable devices and other devices 110B-110M connected together via network 115 to execute browser application to enable interaction between the computing devices 110A-110M, video session platform 120, and data stores 125 and 130 (see column 4 lines 27-53).  The network 115 can be a combination with wired or wireless communications (see column 4 lines 54-56).  The mobile phone 110A can include memory 205, processor 210, operating system 215, application 220, communication module 230 and GUI generation module 235 (see column 5 lines 60-67), wherein memory 205 may be used to store instructions for running one or more applications as well as to house all or some of the instructions needed to execute the functionality of operating system 215, application 220, communications module 230, and GUI generation module 235 (see column 6 lines 33-39).  The operating system 215 stored in the memory 205 can coordinate resources for multiple applications 220 that allow a user to access and interact with video session platform 120 (see column 6 lines 40-47).  For example, application 220 can include an application for financial services, a memory transfer application, a social networking application, and a gaming application (see column 6 lines 47-50).  The motivation of Tamayo is to enable people to conduct business in a face-to-face setting/experience over a video session with a representative (see column 2 lines 1-7).                        
Travers and Tamayo are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Travers by including the teachings from Tamayo in order to enable people to conduct business in a face-to-face setting/experience over a video session with a representative.                           
RE claims 2 and 12, Travers in view of Tamayo disclose that wherein the information associated with the user comprises information associated with one or more actions performed by the user (see Travers, figures 8/15/16/18B/18C/18D/18E and sections [0088], [0089], [0131], [0132], [0134]; i.e., allow user/wearer to manage, purchase and interface apps 74 between wearable smart glasses 10 and external device smartphone 40).                            
RE claims 3, 13 and 20, Travers in view of Tamayo disclose that wherein the one or more wireless resources comprise at least one entity, external to the headset display system, that performs at least one of (i) generate a physical informational parameter, (ii) generate a process result, (iii) perform a data processing task, and/or (iv) access a communication and/or information storage resource (see Travers, figures 8/15/16/18B/18C/18D/18E and sections [0088], [0089], [0131], [0132], [0134]; i.e., allow user/wearer to manage, purchase and interface apps 74 between wearable smart glasses 10 and external device smartphone 40; and Tamayo, figures 1/2/3/4/5/6 and its associated depictions).                                
RE claim 4, Travers in view of Tamayo disclose that wherein the physical information parameter comprises one or more of (i) geo-location information, (ii) temperature information, (iii) weather condition information, (iv) time of day information, (v) seasonal condition, and (vi) traffic condition information (see Travers, figure 18E and sections [0029], [0038]; i.e., location relevant data, google map data; and Tamayo, column 2 lines 42-46; i.e., time of the day, location of the device; column 12 lines 39-40; i.e., location of the user).                                 
RE claim 5, Travers in view of Tamayo disclose that wherein the process result, and/or a result of the data processing, comprises one or more of (i) dictation, (ii) speech to text conversion, (iii) text to speech conversion, and (iv) language translation (see Tamayo, column 10 lines 56-67; i.e., translation module 345 to translate between Spanish and English, and vice versa).                     
RE claims 6 and 14, Travers in view of Tamayo disclose that wherein the computer code instructions further cause the headset display system to implement combining two or more of the physical information parameter, process result and/or a result of the data processing task (see Travers, figures 8/15/16/18B/18C/18D/18E and sections [0088], [0089], [0131], [0132], [0134]; i.e., allow user/wearer to manage, purchase and interface apps 74 between wearable smart glasses 10 and external device smartphone 40; and Tamayo, figures 1/2/3/4/5/6 and its associated depictions).                
RE claims 7 and 15, Travers in view of Tamayo disclose that wherein the determining is independent of other activities being undertaken by the user (see Travers, sections [0005], [0036], [0045] and figure 8).                                 
RE claims 8 and 16, Travers in view of Tamayo disclose that wherein the determining depends on other activities being undertaken by the user (see Travers, sections [0005], [0036], [0045] and figure 8).                                  
RE claims 9 and 17, Travers in view of Tamayo disclose that wherein the computer code instructions further cause the headset display system to implement a virtual video conferencing facility that presents video and audio information concerning one or more remote parties, to the user of the headset display system (see Tamayo, column 8 lines 47-57; i.e., video conference).               
RE claims 10 and 18, Travers in view of Tamayo disclose that wherein the virtual video conferencing facility is configured to facilitate annotations (see Tamayo, column 3 lines 14-23, column 6 lines 66-67, column 7 lines 1-10, column 10 lines 46-50; i.e., during the video session, accessing module 340 allowing user to annotate signature, or highlighting, or circling, or typing information on the user’s screen).                            

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                


/FRED TZENG/Primary Examiner, Art Unit 2625           
                                                                                                                                                                                             

FFT
July 16, 2022